Citation Nr: 1450639	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  06-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disability, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active military service from May 1975 to June 1976, with service in Korea in 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The matter was remanded by the Board in July 2009 for further development of the record including providing adequate notice and obtaining Social Security Administration (SSA) records.  In January 2010 the Board remanded the matter for further development including obtaining a VA examination and medical opinion.  In September 2012 the Board remanded the matter for further development including obtaining another VA examination and medical opinion.  In April 2013 the Board remanded the matter for further development of the record including obtaining outstanding treatment records and obtaining another VA medical opinion.  The Board finds that there has been substantial compliance with the July 2009, January 2010, September 2012, and April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In June 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical opinions from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of the VHA opinion, and a copy has been associated with the claims file.  

In evaluating this case, the Board reviewed the virtual VA claims file to ensure a complete assessment of the evidence.  



FINDINGS OF FACT

1. The Veteran did not have service in-country in the Republic of Vietnam (Vietnam) from January 9, 1962, to May 7, 1975, service in the waters offshore involving duty or visitation in Vietnam, or service in the inland waters of Vietnam.  The Veteran served in Korea in 1976.  

2. The preponderance of the evidence does not show that the Veteran was exposed to herbicides during his military service.  

3. Any current stomach disability is  not related to a disease or injury or event in service.  


CONCLUSION OF LAW

The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a September 2005 letter, sent prior to the January 2006 rating decision, and an August 2009, sent prior to the July 2013 supplemental statement of the case (SSOC) which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, SSA records, VA and private treatment records, and lay statements have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that collectively the December 2005, February 2010, October 2010, October 2012, and June 2013 VA examination reports and addenda, along with the recently obtained June 2014 VHA opinion report, are adequate because the examiner discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  


Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Ulcers, peptic (gastric or duodenal) are listed in 38 C.F.R. § 3.309(a).  In order to establish that an ulcer was manifested to a compensable degree (10 percent) within one year of service, under 38 U.S.C.A. § 4.114, Diagnostic Codes DCs) 7304 and 7305, the ulcer must be mild, with recurring symptoms once or twice yearly.  In the Veteran's case, he was not diagnosed with a peptic ulcer until 1979, approximately three years after his separation from service.  Thus, the presumption for service connection based on chronic diseases is not applicable in this case.  

The Veteran argues that he experienced a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) related to treatment for acute gastritis in service.  Alternatively, he contends that he was exposed to Agent Orange while serving in Korea in 1976, several years after the period in which the United States Department of Defense (DoD) confirmed that Agent Orange was used along the Korean demilitarized zone (DMZ).  Exposure to Agent Orange in unconfirmed.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

In addition, the DoD has confirmed that Agent Orange was used from April 1968 through August 31, 1971 along the demilitarized zone (DMZ) in Korea.  DoD defoliated the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) (2014) will apply.  See 38 C.F.R. § 3.307(a)(6)(iv); MR21-1MR, Part VI, Chapter 2, Section B.  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, or in a specific unit or ship stationed in the DMZ in Korea during the period from April 1968 through August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  In the Veteran's case, he does not allege, and the record does not establish that he had service in Korea from April 1968 to August 1971.  In fact, he was stationed in Korea in 1976, approximately 5 years after the applicable time period.  Regardless, exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  In the Veteran's case, he does not have a current diagnosis of one of the diseases presumed to be linked to herbicides.  See 38 C.F.R. §§ 3.307(a) and (d), 3.309(e).  Thus, the presumption for service connection based on herbicide exposure is not applicable in this case.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  

Service treatment records show that that the Veteran was treated in February
1976 for complaints of abdominal pain and was assessed with acute gastritis.  His separation examination in May 1976 revealed a normal clinical evaluation.  

Post-service private treatment records dated in 1979, 1980, and 1981, show that the Veteran was treated for complaints of gastrointestinal problems and for peptic ulcer disease (PUD).  In May 1979 there were X-ray findings of PUD.  In October
1980, an X-ray showed changes of the duodenal bulb suggesting peptic disease, but no active ulcer crater was seen.  In July 1981 the Veteran reported he had been seen within the past few months for continued epigastric pain and dyspepsia.  In February 1982 there were X-ray findings of PUD.  Thereafter, in October 1995, the Veteran was seen for complaints of stomach pain and the impressions included gastritis, duodenitis, and hiatal hernia with reflux.  In April 1998, he presented for a work-up of a two year history of reflux symptomatology.  It was noted that he had a long, greater than 20 year history of dyspepsia, constipation, and gassiness.  The impression was progressive dyspepsia, and rule out PUD, gastritis, atypical component of irritable bowel syndrome (IBS), gastroparesis, etc.  In July 2003, the Veteran was seen for a history of gastroesophageal reflux disease (GERD), and subsequent treatment records showed ongoing treatment for GERD.  

On the VA examination in December 2005, the diagnoses included gastric reflux, gastritis, duodenitis, and irritable bowel syndrome.  The examiner opined that it was not at least as likely as not that the Veteran's current stomach and bowel conditions were related to treatment for a stomach condition during service.  The examiner explained that the Veteran was treated for an acute rather than a chronic condition during military service, and that post military service there was a lack of evidence to support that the condition was chronic immediately following military service.  

On VA examination in February 2010, the diagnoses included GERD, under treatment, remote history of PUD, mild gastritis found on examination, and negative examination for duodenitis.  The examiner opined that the Veteran's remote history of gastritis, duodenitis, and GERD, were not caused by or secondary to military service.  The examiner explained that the Veteran had two separate sets of X-rays which showed a normal esophagus, and that GERD was diagnosed by this procedure.  The examiner noted that had the Veteran had reflux at that time, it would have been shown.  The examiner also noted that on his discharge physical he had a normal physical examination, and on this examination it was noted that the Veteran was "in good health."  The examiner also noted that the Veteran's weight went from normal at the time of separation from service to obese, and that obesity was a causative factor for GERD.  The examiner also noted that smoking and alcohol contributed to GERD, and that there was the aging factor.  In consideration of all the different risk factors, the examiner indicated that the Veteran had multiple risk factors unrelated to military service that could contribute to the development of GERD.  The examiner also noted that X-rays taken during military service did not demonstrate GERD.  The examiner concluded that that the Veteran's current complaints relating to his stomach, which included GERD, gastritis, duodenitis, and peptic ulcer, which was healed and had not been recurrent, were not caused by or secondary to military service.  

An October 2010 VA addendum medical opinion indicates the examiner's opinion after having reviewed the entire record, including the SSA records, that the Veteran's stomach disorder, which includes gastritis, GERD, PUD, and duodenitis, were not caused by nor secondary to military service.  The examiner explained that the Veteran was discharged from military service in 1976, and on his May 1976 discharge physical examination reflects that the Veteran indicated that he was in good health.  Also, the first records that indicate any type of recurrent stomach condition are dated in May 1979, three years after the Veteran's separation from service.  The examiner noted an upper gastrointestinal series showed PUD, and further X-rays in 1980 and 1981 showed various conditions such as PUD, gastritis, and duodenitis, but a diagnosis of GERD did not appear until October 1990.  The examiner observed that the Veteran was treated for one episode of acute gastritis while on active duty but did not have any other treatments for gastritis or a stomach disorder during the presumptive period after leaving the military service.  The examiner noted there was no evidence of a recurrent stomach condition until three years after leaving military service; therefore the single instances of treatment for acute gastritis during military service was not evidence of a recurrent or chronic condition such as that which the Veteran has claimed, such as PUD, GERD, gastritis, or duodenitis because there is no evidence to support chronic or recurrent stomach condition shortly after military service.  

An October 2012 VA examination report reflects an opinion that a stomach disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner acknowledged that the Veteran's competence to report continuity of gastric/stomach symptoms he has experienced since service.  The Veteran was found to have a diagnosis of GERD due to a chronic condition of the upper valve of the stomach which allows gastric contents to flow up into the esophagus.  This reflux of gastric contents caused a burning sensation of the chest relieved by taking antacids to counteract the stomach acid or meds to tighten up the upper sphincter muscle to keep the stomach acid in.  The Veteran was treated for acute gastritis.  He had symptoms of nausea, vomiting, and diarrhea with fever.  The examiner noted that acute gastritis was caused by infection of a virus or bacteria, and was treated with a clear liquid diet.  The examiner noted that the body clears itself of the infection within a few days, which was the Veteran's case while in service.  The examiner noted that the Veteran's current condition had been confirmed by two different upper gastrointestinal studies, and he did not currently have acute gastritis.  The condition of acute gastritis resolved in February 1976.  The GERD was a new and separate condition not related to the acute gastritis.  It was not a progression of acute gastritis.  

A June 2013 VA addendum medical opinion reveals the examiner reaffirmed the finding that it is not at least as likely as not that any gastric or stomach disorder diagnosed during the current appellate period, including, but not limited to, GERD, gastritis, duodenitis, and IBS, had an onset in or was causally related to the Veteran's active service, during which he underwent treatment for acute gastritis.  The examiner acknowledged the Veteran's competence to report continuity of gastric/stomach symptoms he had experienced since service.  The Veteran had been found to have GERD, a chronic condition of the upper valve of the stomach which allows gastric contents to flow up into the esophagus.  This reflux of gastric contents causes a burning sensation of the chest that is relieved by taking antacids to counteract the stomach acid or meds to tighten up the upper sphincter muscle to keep the stomach acid in.  The examiner noted the Veteran was treated for acute gastritis.  He had symptoms of nausea, vomiting, and diarrhea with fever.  The examiner explained that acute gastritis was caused by infection of a virus or bacteria.  It was treated with a clear liquid diet.  The body cleared itself of the infection within a few days.  This was the Veteran's case while in service.  The Veteran's post-service condition had been confirmed by two different upper gastrointestinal studies.  He did not have acute gastritis.  This condition resolved in February 1976.  The GERD was a new and separate condition not related to the acute gastritis.  It was not a progression of acute gastritis.  It was not causally related to the Veteran's active service treatment for acute gastritis.  

A June 2014 VHA medical opinion reflects that the physician, after reviewing the entire record, opined that it is not as likely as not that the Veteran's diagnoses of GERD, IBS, gastritis and duodenitis are causally related to the his active military service.  The physician noted that the Veteran had a diagnosis of acute gastritis in February 1976, but noted that the practitioner who had treated him saw him only on clinical grounds.  The physician also noted that follow-up medical notes that appeared later but still during the Veteran's period of active service made no mention of persisting symptoms, and that it wasn't until approximately 3 years after discharge from military service, beginning in May 1979, that a diagnosis of duodenal ulcer/PUD was made based on radiography findings.  Imaging in October 1980 showed findings consistent with PUD.  The physician noted that in October 1990 the Veteran was diagnosed with GERD, and then was subsequently diagnosed with IBS, as noted in the record.  The physician indicated that the pertinent issue is that there was no conclusive evidence that any occupational or environmental exposure related to or occurring during the Veteran's military service could be causally implicated in any of the diagnoses the Veteran is noted to have had, whether each or any of those began, persisted, or recurred since that time.  The physician clarified that the term "gastritis" as used in the Veteran's record on several instances was more accurately described as PUD, as gastritis was essentially a histologic diagnosis and there was no mention of an endoscopy or gastric biopsy being done.  As noted, there was, however, objective evidence of PUD provided in the record (upper gastrointestinal series).  The physician observed the PUD is most commonly caused by H. pylori infection or by non-steroidal anti-inflammatory drug (NSAID) use, neither of which could be directly attributable to the Veteran's military service, assuming even that his diagnosis of "acute gastritis" during active service was in fact PUD, as again, this diagnosis was made on clinical grounds only.  The physician concluded that there was no mention of GERD or IBS as being diagnosed during the Veteran's period of military service, and even if these diagnoses had been made at that time, it was unlikely that they were causally related to his service, given the known epidemiologic associations and risk factors for these diseases.  

The Board acknowledges that the June 2014 VHA physician clarified that on several instances in the Veteran's record his "gastritis" was more accurately described as PUD, because gastritis was a histologic diagnosis and there was no mention of any diagnostic testing being performed to confirm the diagnosis.  However, the physician also noted that, assuming even that the diagnosis of acute gastritis during active service was PUD, the diagnosis was made on clinical grounds only.  For VA rating purposes, under 38 C.F.R. § 4.110, it is noted that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  Manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular locations.  Moreover, the February 2010 examiner indicated that the Veteran's current complaints relating to his stomach, which included GERD, gastritis, duodenitis, and peptic ulcer, which was healed and had not been recurrent, were not caused by or secondary to military service.  The February 2010 VA examiner's conclusion that the Veteran's peptic ulcer was healed and had not been recurrent, is unrefuted by the clinical and lay evidence.  The Veteran does not contend, nor does the record show, that he has been diagnosed with PUD during the appeal period.  In fact, by 1998, the impression given was rule out PUD, and although he has been treated for a number of gastrointestinal problems since then, PUD has not been listed among them.  

The Board finds the VA and private treatment records, VA examination reports, and VHA opinion to be highly probative as to the date of onset and etiology of the Veteran's stomach disability.  The treatment records were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the VA examiners' and VHA physician's opinions were based on a thorough review of the clinical and lay record, and were adequately explained.  

The Board finds that the Veteran's own testimony in which he contends that he began treatment for a stomach disorder in service that continued to the present day is the only evidence of record in favor of the claim.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the date of onset and etiology of the stomach disability, including any relationship to chemical agent exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Furthermore, the Board finds that the evidence of record contradicts the Veteran's assertions of continuous symptoms.  For example, at the time of the Veteran's separation in 1976, he reported that he was in good health.  It was not until 1979 that he was again treated for gastrointestinal problems, and not until 1990 that he was diagnosed with GERD, which is his current diagnosis.  In short, a stomach disability was not diagnosed during service and there is no competent and credible evidence demonstrating a continuity of symptomatology.  

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Given the evidence of record, service connection for a stomach disability must be denied on a direct and on a presumptive basis.  There is no medical evidence of a disability during service or within one year of separation from service, no proof of in-country service in Vietnam or the inland waterways, no service at the DMZ in Korea during the period from April 1968 through August 31, 1971, no actual exposure to herbicides, and no evidence linking the currently diagnosed disability to service.  As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a stomach disability is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


